United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-1059NE
                                   _____________

Donald H. Davis, Jr.,                    *
                                         *
             Appellant,                  * On Appeal from the United
                                         * States District Court
      v.                                 * for the District of
                                         * Nebraska.
Officer Frank Laskley; Officer           *
Jacque Points,                           * [Not To Be Published]
                                         *
             Appellees.                  *
                                    ___________

                           Submitted: June 6, 2000
                               Filed: June 14, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.


       Donald H. Davis appeals the District Court’s1 denial of his Federal Rule of Civil
Procedure 59(a) motion for a new trial, which Davis had sought on grounds that the
District Court wrongly excluded certain evidence. To the extent we are able to review
Davis’s arguments on appeal without a trial transcript, see Fed. R. App. P 10(b)(1)(A)
(appellant must order transcript); 8th Cir. R. 30A(b)(5) (same); Schmid v. United Bhd.

      1
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam) (plaintiff’s failure to
provide complete transcript renders it impossible to review evidence presented at trial),
we conclude that no legal error resulting in a miscarriage of justice occurred at Davis’s
trial. Thus, the Court did not abuse its discretion by denying a new trial, see Gray v.
Bicknell, 86 F.3d 1472, 1480 (8th Cir. 1996) (authority to grant new trial is within
discretion of trial court).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-